DETAILED ACTION
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.            This Non-Final office action is in response to application 16/549,989, application filed on 08/23/2019, and preliminary amendment filed on 08/23/2019.  Claims 21-25 are cancelled by Applicant.  Claims 1-20 are currently pending in this application. 

Priority
3.            Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
4.            The information disclosure statement (IDS) submitted 08/23/2019 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
5.            The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

6.          Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Marino et al. (US PG Pub No. 2012/0032264).

7.          With respect to claim 1, Marino teaches:
a latch (a latch built using a single semiconductor structure on a single active region, para 13); 
a feedback inverter configured to receive an output signal of the latch via a first node (see feedback loop at inverter, para 14) and to provide a feedback signal to the latch responsive to the output signal of the latch (see latch output, inverter feedback loop, para 12-15); and 
an output driver configured to receive the output signal of the latch via the first node and to provide an output signal externally of the semiconductor circuit (see output of inverter, see feedback driven to latch, para 12-15), 
wherein the output driver includes an even number of inverters (see two inverter structure, para 12-15), and 
the latch, the feedback inverter, and the output driver share a single active region formed without isolation (see latch built using a single semiconductor structure on a single active region, para 13).

8.          With respect to claim 2, Marino teaches:
(see latch and driver, feedback inverter loop, para 12-15).

9.          With respect to claim 3, Marino teaches:
a VDD power contact and a VSS power contact disposed between the latch and the output driver (see power contacts at latch and driver, para 12-15), and 
the latch and the output driver share a power supply voltage and a ground voltage respectively applied via the VDD power contact and the VSS power contact (see latch, driver at sharing power supply, power contacts at single active region semiconductor structure, para 11-15).

10.          With respect to claim 4, Marino teaches:
a VDD power contact and a VSS power contact disposed between the output driver and the feedback inverter (see power contacts at drive and inverter, para 11-15), 
wherein the output driver and the feedback inverter share a power supply voltage and a ground voltage respectively applied via the VDD power contact and the VSS power contact (see sharing of power supply contacts at inverter, driver, para 11-15).

11.          With respect to claim 5, Marino teaches:
(see latch, dual inverter strucuture, feedback loop at latch, para 11-15).

12.          With respect to claim 6, Marino teaches:
a VDD power contact and a VSS power contact disposed between the feedback inverter and the latch (see power contact, power contacts at feedback inverter and latch, para 11-15), and 
the feedback inverter and the latch share a power supply voltage and a ground voltage respectively applied via the VDD power contact and the VSS power contact (see power contact, power contacts at feedback inverter and latch, para 11-15).

13.          With respect to claim 7, Marino teaches:
a VDD power contact and a VSS power contact disposed between the latch and the output driver (see power contact, power contacts at driver, feedback inverter and latch, para 11-15), and 
the latch and the output driver share a power supply voltage and a ground voltage respectively applied via the VDD power contact and the VSS power contact (see power contact, power contacts at driver, feedback inverter and latch, para 11-15).

14.          With respect to claim 8, Marino teaches:
(see power contact, power contacts at feedback inverter and latch, para 11-15), 
wherein the master latch, the latch, the feedback inverter and the output driver are configured as a flip-flop (see flip flop structures, need to shrink the size of latch, and improve performance of latch, see Abstract, para 5-7, 11-15).

Allowable Subject Matter
15.	Claims 11-20 are allowed over the prior art of record because the prior art made of record fails to teach the combination of steps recited in claim 11, including the following particular combination of steps as recited in claim 11, as follows:
a third NMOS transistor disposed on the third gate line and that provides the ground voltage to the third node responsive to the signal at the first node, the second PMOS transistor, the second NMOS transistor, the third PMOS transistor and the third NMOS transistor configured as an output driver, wherein the output driver shares the power supply voltage and the ground voltage with a latch, the power supply voltage and the ground voltage are respectively applied through a first VDD power contact and a first VSS power contact disposed between the output driver and the latch that receives a signal at the second node as a feedback input, and the output driver shares the power supply voltage and the ground voltage with the feedback inverter, the power supply voltage and the ground voltage are respectively applied through a second VDD power contact and a second VSS power contact disposed between the feedback inverter and the output driver.

s 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

19.	With regard to claim 9, the prior art made of record fails to teach the combination of steps recited in claim 9, including the following particular combination of steps as recited in claim 9, as follows:
wherein the latch comprises a first latch operating on first bit data and a second latch operating on second bit data, the feedback inverter comprises a first feedback inverter operating on an output signal of the first latch and a second feedback inverter operating on the second bit data, the output driver includes a first output driver operating on the first bit data and a second output driver operating on an output signal of the second latch, the single active region comprises a first single active region shared by the first latch, the first feedback inverter and the first output driver, and a second single active region shared by the second latch, the second feedback inverter and the second output driver, and the first latch, the first feedback inverter, the first output driver, the second latch, the second feedback inverter, and the second output driver are configured as a multibit latch.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851